Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending in this application.

Specification and Abstract Objections
The arrangement of the specification and the language of the abstract are objected for the following: 
Arrangement of the Specification:
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content/Language of the Abstract:
The abstract is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informality:  Claim 1 is missing a transitional phrase therefore the metes and bounds of the claim cannot be readily ascertained.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is narrative and indefinite, failing to conform with current U.S. practice. The claim is grammatically unclear, particularly when the actions that define the method are not clearly recited and are replete with grammatical and idiomatic errors. Please see US patent number 6,011,374, (e.g. claim 6) for an example of a conformed method type claim.
Claim 1 recites the term “itself” as recited in the context “process is carried out in the same clamping of the workpiece by means of the toothing tool itself” (last line) is a relative term which renders the claim indefinite. The term “itself” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what part of the toothing tool, itself, is the means that carries out the “process” as recited in the claim.
Claim 1 recites the limitations “monitoring responsive to the event of a removed chip (4) being pressed into a machined tooth flank of the toothing by means of the rolling machining process is carried out” and “which process is carried out in the same clamping of the workpiece and by means of the toothing tool (1) itself” that are unclear. The term “means” generally describes a structure/component/hardware that performs a “process”. As such, the recited limitations are replete with grammatical and idiomatic errors therefore render the claim indefinite.
Claim 1 recites the elements “the toothing [tool] that rotates about its rotational axis”, “the [one or more] machining pass[es]”, “the [predetermined] tooth flank end geometry” (lines 6-7 and 10-11), “the [a] event of a removed chip (4)”, “the [a] rolling machining process”, “pressed into a machined tooth flank of the toothing (2) [of the workpiece]”, “the [a] material protrusion”, “the [a] chip (4')”, and “which [the rolling machining or the additional toothing machining] process” (line 12) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 2 recites the elements “the [an] amplitude (A) of the [a] time curve (8)” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 3 recites the elements “the toothing [of the workpiece], of the [one or more] machining pass[es]” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 4 recites the elements “the [toothing] tool and the toothing [of the workpiece]” and “the [one or more] machining pass[es]” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 5 recites the elements “the [a] exceedance of the [predetermined] threshold value” and “the determined toothing [width] range” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 6 recites the elements “the amplitudes[amplitude] of the time curves[curve]” and “both [the two] parameters exceed respective predetermined threshold values” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 7 recites the elements “the [a] rotational speed” and “the [a] torque” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 8 recites the elements “the [a] rotational speed” and “the [a] torque” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 9 recites the elements “carry out a [the] method according to claim 1” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 10 recites the elements “a [the] workpiece held in a [the] clamping”, “a [the] toothing tool”, and “carry out a [the] method according to claim 1” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 11 recites the element “the [one or more] machining pass[es]” that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 12 recites the elements “the [toothing] tool and the toothing [of the workpiece]” and “the [one or more] machining pass[es]” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 13 recites the elements “the [a] exceedance of the [predetermined] threshold value” and “the determined toothing [width] range” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 2-13 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 9 recites “computer program product” that does not fall within one of the four categories of patent eligible subject matter. The program product is merely a set of instructions capable of being executed by a computer. The program product itself is not a process and without the non-transitory computer-readable medium, the computer program’s functionality is considered a non-statutory functional descriptive material. Therefore, claim 9 as recited is not patent eligible. See MPEP § 2106(I). 

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Bauer (WO 2016/131560) teaches method for machining a toothing of a workpiece (gear workpiece 7 with internal toothing 7a, p.3, fig.5 and fig.7) held in a clamping (clamping element disc 3 of tool 1, fig.1), in which method a toothing tool (tool 1, fig.1) that rotates about its rotational axis (rotation or tool axis ‘a’ in an axial section, fig.1 and p.3 and fig.5 and p.4) and comprises cutting edges is brought into in particular rolling chip-removing machining engagement with the toothing that rotates about its rotational axis (tool 1 for removing chips, designed as a rotary body with a rotation or tool axis ‘a’ in an axial section, p.3).
Bauer does not teach monitoring responsive to the event of a removed chip being pressed into a machined tooth flank of the toothing by means of the rolling machining process is carried out and, if the monitoring responds, an additional toothing machining process that removes the material protrusion on top of the tooth flank end geometry formed by the chip that was pressed in during the event which occurred is implemented automatically, which process is carried out in the same clamping of the workpiece and by means of the toothing tool itself.

Wurfel (US 2019/0076944) teaches a method for machining a toothing of a workpiece held in a clamping (tooth flank/workpiece of skiving wheel 21, fig.3, being clamped by gear skiving machine 20, par.0008), in which method a toothing tool that rotates about its rotational axis (tool spindle of machine 20 rotates position in the axial direction, par.0012, par.0016) and comprises cutting edges is brought into in particular rolling chip-removing machining engagement with the toothing that rotates about its rotational axis, in order to produce a predetermined tooth flank end geometry in one or more machining passes (gap geometry generated during gear skiving at the workpiece based on shape of the cutting edge, on the location of the cutting edge in the axial direction with respect to the axis of rotation, par.0016).
Wurfel does not teach monitoring responsive to the event of a removed chip (4) being pressed into a machined tooth flank of the toothing by means of the rolling machining process is carried out and, if the monitoring responds, an additional toothing machining process that removes the material protrusion on top of the tooth flank end geometry formed by the chip that was pressed in during the event which occurred is implemented automatically, which process is carried out in the same clamping of the workpiece and by means of the toothing tool itself.  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US11110529 and US20050272350.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 27, 2022